DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China (CN) on 2018-03-05. It is noted, however, that applicant has not filed a certified copy of the CN 201810415825.8 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 15 shows (θ -n).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for first to third lens and multiple lenses having refractive powers “+ - -”, “- + +” and  “+ - +”, in Embodiment 1-7; and does not reasonably provide enablement for lens system with refractive powers “- - -”, “+ + + ”, “+ + -” and/or other combinations.  The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to make/and or use the invention commensurate in scope with these claims. 
Independent claims 1, and 11 fail to specifically recite which lens configuration applicant is reasonably seeking protection as the first to third lens and multiple subsequent lenses, lens elements are not identified in any specific configuration enabled by the specification. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would not know how to make and/or use the claimed invention without undue experimentation.
Claims 2-10 depends on claim 1, Claims 12-20 depends on claim 11 and rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recites a limitation stating “wherein an incidence angle θn of an edge light of a maximum field of view at the image-side surface of the lens closest to the imaging plane satisfies: 4°<θn<12°.”, is vague and unclear and leaves Examiner in doubt as to the meaning of th technical features to which it refers, thereby rendering the definition of the subject matter of said claim unclear. In other word, it is unclear how the claim angle is measured i.e., if it is relative to the optical axis or relative to the image-side surface. The term should be defined in greater detail within the context of the claim. For examination purpose, Examiner will interpret θn, as the angle between the maximum light ray and a normal to a curve which is perpendicular to the tangent at the point of contact where the light passes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8, 10, 11, 12, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jhang et al. US 2019/0204556.
Regarding claim 1, Jhang teaches an optical imaging system (at least in Fig. 6 and Fig. 8: imaging lens 10 is shown) including a first lens (first lens 1), a second lens (second lens 2), a third lens (third lens 3), and a plurality of subsequent lenses with refractive power (lenses 4, 5, 6, 7 and 8) and disposed sequentially along an optical axis from an object side to an image side (see Fig. 6: lenses 4-8 are disposed sequentially along an optical axis from the object side to image side), wherein a lens adjacent to an object side of a lens closest to an imaging plane has a positive refractive power (as shown in Fig. 6: seventh lens (lens 7) is a lens on the object side of lens 8 which is closest to an image plane 9, and Fig. 8 shows that seventh lens i.e., lens 7 has a positive refractive power of 62.882), wherein the lens closest to the imaging plane has a negative refractive power (as shown in Fig. 6 lens 8 is a lens closest to the image plane 9, and Fig. 8 depicts that lens 8 has a negative refractive power of -2.929), and an object side surface and an image side surface of the lens closest to the imaging plane are aspheric (para [0081]: “In the embodiment, the object-side surface 85 and the image-side surface 86 of the eighth lens element 8 are aspheric surfaces.”), and 
wherein a combined focal length f23 of the second lens and the third lens and an effective focal length fn of the lens closest to the imaging plane satisfy: −1.5<f23/fn<5
see below the calculated value of f23 = -8.10 and fn = f8= -2.94.

    PNG
    media_image1.png
    145
    738
    media_image1.png
    Greyscale

	f23/fn = -8.10/-2.94 = 2.76, which satisfied claimed range. 
Regarding claim 2, Jhang teaches the optical imaging system according to claim 1, wherein −1≤Rn-1/f<50, where f is an effective focal length of the optical imaging system, and Rn-1 is a curvature radius of an object-side surface of the lens adjacent to the object side of the lens closest to the imaging plane
Rn-1 = 3.813 and f = 5.494 (see Table in Fig. 8)
Rn-1/f = 3.813/5.494 = 0.69, which satisfied claimed range.
Regarding claim 3, Jhang teaches the optical imaging system according to claim 2, wherein 1.5≤|Vn/(f1/fn)|/10≤5.5, where Vn is an Abbe number of the lens closest to the imaging plane, fn is an effective focal length of the lens closest to the imaging plane, and f1 is an effective focal length of the first lens
From Table in Fig. 8: Vn = V8 = 55.987, f1 = 3.87, fn = f8 = -2.929, thus
|Vn/(f1/fn)| = |55.987/(3.87/-2.929)| = 42.38, and 
|Vn/(f1/fn)|/10 = 42.38/10 = 4.238, which satisfied claimed range.
Regarding claim 7, Jhang teaches the optical imaging system according to claim 1, wherein an curvature radius R1 of an object-side surface of the first lens and an curvature radius R4 of an image-side surface of the second lens satisfy: −5.5<(R1+R4)/(R1−R4)<2.5
From Table in Fig. 8: R1 = 1.95 and R4 = 3.062, thus
(R1+R4)/(R1−R4) = (1.95+3.062)/(1.95-3.062) = -4.39, which satisfied claimed range.
Regarding claim 8, Jhang teaches the optical imaging system according to claim 1, wherein 1<ΣCT/ΣAT<3.5, where ΣCT is a sum of central thicknesses on the optical axis of all lenses having refractive power, and ΣAT is a sum of space intervals on the optical axis between any two adjacent lenses having the refractive power among the first lens to the lens closest to the imaging plane
From Table in Fig. 8: ΣCT = 0.791+0.22+0.24+0.557+0.27+0.468+0.3+0.32 = 3.116, and ΣAT = 0.069+0.208+0.325+0.231+0.088+0.126+0.303 = 1.35, thus 
ΣCT/ΣAT = 3.116/1.35 = 2.31, which satisfied claimed range.
Regarding claim 10, Jhang teaches the optical imaging system according to claim 1, wherein an incidence angle θn of an edge light of a maximum field of view at the image-side surface of the lens closest to the imaging plane satisfies: 4°<θn<12° Examiner Note: Jhang discloses all claimed structural limitation of claim 1, but did not mention claimed functional limitation i.e., an incidence angle θn of an edge light of a maximum field of view at the image-side surface of the lens closest to the imaging plane satisfies: 4°<θn<12°, however, it appears the claimed angle is taught by Jhang. Furthermore, Jhang discloses all claimed structural limitation of claim 1, and therefore it is capable of performing all the claimed functional limitations of claim 1 (preserving angles of propagation of the lights) see MPEP. § 2114. Apparatus claims must define what a device is, not what a device does see Hewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.1990). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Furthermore, applicant do not recite the structural features necessary to attain such a functional benefit or result. Therefore, the optical device of Inoue is capable of functioning in the same manner as claimed since the optical device of Inoue has all the claimed structural limitations. 
Regarding claim 11, Jhang teaches an optical imaging system (at least in Fig. 6 and Fig. 8: imaging lens 10 is shown) including a first lens (first lens 1), a second lens (second lens 2), a third lens (third lens 3), and a plurality of subsequent lenses with refractive power (lenses 4, 5, 6, 7 and 8) and disposed sequentially along an optical axis from an object side to an image side (see Fig. 6: lenses 4-8 are disposed sequentially along an optical axis from the object side to image side), wherein a lens adjacent to an object side of a lens closest to an imaging plane has a positive refractive power (as shown in Fig. 6: seventh lens (lens 7) is a lens on the object side of lens 8 which is closest to an image plane 9, and Fig. 8 shows that seventh lens i.e., lens 7 has a positive refractive power of 62.882), wherein the lens closest to the imaging plane has a negative refractive power (as shown in Fig. 6 lens 8 is a lens closest to the image plane 9, and Fig. 8 depicts that lens 8 has a negative refractive power of -2.929), and an object side surface and an image side surface of the lens closest to the imaging plane are aspheric (para [0081]: “In the embodiment, the object-side surface 85 and the image-side surface 86 of the eighth lens element 8 are aspheric surfaces.”), and wherein an effective focal length f of the optical imaging system and an effective focal length f2 of the second lens satisfy: −3<f2/f<1.5
From Table in Fig. 8: f2 = -7.187 and f = 5.494, thus
f2/f = -7.187/5.494 = -1.31, which satisfied claimed range.
Regarding claim 12, Jhang teaches the optical imaging system according to claim 11, wherein −1≤Rn-1/f<50, where f is the effective focal length of the optical imaging system, and Rn-1 is a curvature radius of an object-side surface of the lens adjacent to the object side of the lens closest to the imaging plane
Rn-1 = 3.813 and f = 5.494 (see Table in Fig. 8)
Rn-1/f = 3.813/5.494 = 0.69, which satisfied claimed range.
Regarding claim 14, Jhang teaches the optical imaging system according to claim 11, wherein 1.5≤|Vn/(f1/fn)|/10≤5.5, where Vn is an Abbe number of the lens closest to the imaging plane, fn is an effective focal length of the lens closest to the imaging plane, and f1 is an effective focal length of the first lens 
From Table in Fig. 8: Vn = V8 = 55.987, f1 = 3.87, fn = f8 = -2.929, thus
|Vn/(f1/fn)| = |55.987/(3.87/-2.929)| = 42.38, and 
|Vn/(f1/fn)|/10 = 42.38/10 = 4.238, which satisfied claimed range.
Regarding claim 17, Jhang teaches the optical imaging system according to claim 11, wherein a curvature radius R1 of an object-side surface of the first lens and a curvature radius R4 of an image-side surface of the second lens satisfy: −5.5<(R1+R4)/(R1−R4)<2.5
From Table in Fig. 8: R1 = 1.95 and R4 = 3.062, thus
(R1+R4)/(R1−R4) = (1.95+3.062)/(1.95-3.062) = -4.39, which satisfied claimed range.
Regarding claim 18, Jhang teaches the optical imaging system according to claim 11, wherein 1<ΣCT/ΣAT<3.5, where ΣCT is a sum of central thicknesses on the optical axis of all lenses having refractive power, and ΣAT is a sum of space intervals on the optical axis between any two adjacent lenses having refractive power among the first lens to the lens closest to the imaging plane
From Table in Fig. 8: ΣCT = 0.791+0.22+0.24+0.557+0.27+0.468+0.3+0.32 = 3.116, and ΣAT = 0.069+0.208+0.325+0.231+0.088+0.126+0.303 = 1.35, thus 
ΣCT/ΣAT = 3.116/1.35 = 2.31, which satisfied claimed range.
Regarding claim 20, Jhang teaches the optical imaging system according to claim 11, wherein an incidence angle θn of an edge light of a maximum field of view at the image-side surface of the lens closest to the imaging plane satisfies: 4°<θn<12° Examiner Note: Jhang discloses all claimed structural limitation of claim 1, but did not mention claimed functional limitation i.e., an incidence angle θn of an edge light of a maximum field of view at the image-side surface of the lens closest to the imaging plane satisfies: 4°<θn<12°, however, it appears the claimed angle is taught by Jhang. Furthermore, Jhang discloses all claimed structural limitation of claim 1, and therefore it is capable of performing all the claimed functional limitations of claim 1 (preserving angles of propagation of the lights) see MPEP. § 2114. Apparatus claims must define what a device is, not what a device does see Hewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.1990). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Furthermore, applicant do not recite the structural features necessary to attain such a functional benefit or result. Therefore, the optical device of Inoue is capable of functioning in the same manner as claimed since the optical device of Inoue has all the claimed structural limitations. 

[AltContent: textbox (θn)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: connector]
    PNG
    media_image2.png
    556
    472
    media_image2.png
    Greyscale

Claim(s) 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lian et al. US 2019/0204553.
Regarding claim 1, Lian teaches an optical imaging system (at least in Fig. 6 and Fig. 8: imaging lens 10 is shown) including a first lens (first lens 1), a second lens (second lens 2), a third lens (third lens 3), and a plurality of subsequent lenses with refractive power (lenses 4, 5, 6 and 7) and disposed sequentially along an optical axis from an object side to an image side (see Fig. 6: lenses 4-7 are disposed sequentially along an optical axis from the object side to image side), wherein a lens adjacent to an object side of a lens closest to an imaging plane has a positive refractive power (as shown in Fig. 6: sixth lens (lens 6) is a lens on the object side of lens 7 which is closest to an image plane 9, and Fig. 8 shows that sixth lens i.e., lens 6 has a positive refractive power of 2.334), wherein the lens closest to the imaging plane has a negative refractive power (as shown in Fig. 6 lens 7 is a lens closest to the image plane 9, and Fig. 8 depicts that lens 7 has a negative refractive power of -2.807), and an object side surface and an image side surface of the lens closest to the imaging plane are aspheric (para [0070]: “In the embodiment, the object-side surface 75 and the image-side surface 76 of the seventh lens element 7 are aspheric surfaces.”), and wherein a combined focal length f23 of the second lens and the third lens and an effective focal length fn of the lens closest to the imaging plane satisfy: −1.5<f23/fn<5
see below the calculated value of f23 = -6.48 and fn = f7= -2.807.

    PNG
    media_image3.png
    149
    718
    media_image3.png
    Greyscale

	f23/fn = -6.48/-2.807 = 2.31, which satisfied claimed range. 
Regarding claim 6, Lian teaches the optical imaging system according to claim 1, wherein −2.5<fn-1/Rn-1<1.5, where fn-1 is an effective focal length of the lens adjacent to the object side of the lens closest to the imaging plane, and Rn-1 is a curvature radius of an object-side surface of the lens adjacent to the object side of the lens closest to the imaging plane
From Table in Fig. 8: fn-1 = 2.334 and Rn-1 = 4.084, thus
fn-1/Rn-1 = 2.334/4.084 = 0.57, which satisfied claimed range.
Regarding claim 11, Lian teaches an optical imaging system (at least in Fig. 6 and Fig. 8: imaging lens 10 is shown) including a first lens (first lens 1), a second lens (second lens 2), a third lens (third lens 3), and a plurality of subsequent lenses with refractive power (lenses 4, 5, 6 and 7) and disposed sequentially along an optical axis from an object side to an image side (see Fig. 6: lenses 4-7 are disposed sequentially along an optical axis from the object side to image side), wherein a lens adjacent to an object side of a lens closest to an imaging plane has a positive refractive power (as shown in Fig. 6: sixth lens (lens 6) is a lens on the object side of lens 7 which is closest to an image plane 9, and Fig. 8 shows that sixth lens i.e., lens 6 has a positive refractive power of 2.334), wherein the lens closest to the imaging plane has a negative refractive power (as shown in Fig. 6 lens 7 is a lens closest to the image plane 9, and Fig. 8 depicts that lens 7 has a negative refractive power of -2.807), and an object side surface and an image side surface of the lens closest to the imaging plane are aspheric (para [0070]: “In the embodiment, the object-side surface 75 and the image-side surface 76 of the seventh lens element 7 are aspheric surfaces.”), and wherein an effective focal length f of the optical imaging system and an effective focal length f2 of the second lens satisfy: −3<f2/f<1.5
From Table in Fig. 8 f2 = -10.997 and f = 5.045, thus
f2/f = -10.997/5.045 = -2.18, which satisfied claimed range.
Regarding claim 16, Lian teaches the optical imaging system according to claim 11, wherein −2.5<fn-1/Rn-1<1.5, where fn-1 is an effective focal length of the lens adjacent to the object side of the lens closest to the imaging plane, and Rn-1 is a curvature radius of an object-side surface of the lens adjacent to the object side of the lens closest to the imaging plane
From Table in Fig. 8: fn-1 = 2.334 and Rn-1 = 4.084, thus
fn-1/Rn-1 = 2.334/4.084 = 0.57, which satisfied claimed range.

Claim(s) 1, 4, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsueh et al. US 2019/0113714.
Regarding claim 1, Hsueh teaches an optical imaging system (Fig. 7A) including a first lens (710), a second lens (720), a third lens (730), and a plurality of subsequent lenses with refractive power and disposed sequentially along an optical axis from an object side to an image side (Fig. 7A: depicts 740-760 sequentially disposed along an optical axis from an object side to an image side), wherein a lens (750) adjacent to an object side of a lens (760) closest to an imaging plane (780) has a positive refractive power (Table 13: Embodiment 7 shows that f5 = 6.19), wherein the lens (760) closest to the imaging plane (780) has a negative refractive power (Table 13: Embodiment 13 depicts f6 = -5.67), and an object side surface and an image side surface of the lens closest to the imaging plane are aspheric (para [0186]: “both the object-side surface 761 and the image-side surface 762 being aspheric”), and wherein a combined focal length f23 of the second lens and the third lens and an effective focal length fn of the lens closest to the imaging plane satisfy: −1.5<f23/fn<5
see below the calculated value of f23 = -18.77 and fn = f7= -5.67.

    PNG
    media_image4.png
    139
    722
    media_image4.png
    Greyscale

	f23/fn = -18.77/-5.67 = 3.31, which satisfied claimed range. 
Regarding claim 4, Hsueh teaches the optical imaging system according to claim 1, wherein an Abbe number Vn of the lens closest to the imaging plane satisfies: 36≤Vn≤46 (Table 13 teaches that the Abbe # of the sixth lens is 45.4).
Regarding claim 11, Hsueh teaches an optical imaging system (Fig. 7A) including a first lens (710), a second lens (720), a third lens (730), and a plurality of subsequent lenses with refractive power and disposed sequentially along an optical axis from an object side to an image side (Fig. 7A: depicts 740-760 sequentially disposed along an optical axis from an object side to an image side), wherein a lens (750) adjacent to an object side of a lens (760) closest to an imaging plane (780) has a positive refractive power (Table 13: Embodiment 7 shows that f5 = 6.19), wherein the lens (760) closest to the imaging plane (780) has a negative refractive power (Table 13: Embodiment 13 depicts f6 = -5.67), and an object side surface and an image side surface of the lens closest to the imaging plane are aspheric (para [0186]: “both the object-side surface 761 and the image-side surface 762 being aspheric”), and wherein an effective focal length f of the optical imaging system and an effective focal length f2 of the second lens satisfy: −3<f2/f<1.5
From Table 13: f2 = -7.57 and f = 5.34, thus
f2/f = -7.57/5.34 = -1.42, which satisfied claimed range.
Regarding claim 13, Hsueh teaches the optical imaging system according to claim 11, wherein an Abbe number Vn of the lens closest to the imaging plane satisfies: 36≤Vn≤46 (Table 13 teaches that the Abbe # of the sixth lens is 45.4).

Claim(s) 1, 5, 9, 11, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. US 2018/0335608 (5th Embodiment).
Regarding claim 1, Chang teaches Chang teaches an optical imaging system (Fig. 5A) including a first lens (510), a second lens (520), a third lens (530), and a plurality of subsequent lenses with refractive power and disposed sequentially along an optical axis from an object side to an image side (Fig. 5A shows lenses 540-570), wherein a lens (560) adjacent to an object side of a lens (570) closest to an imaging plane (590) has a positive refractive power (see Table 9, lens 560 has a positive refractive power i.e., +14.066), wherein the lens (570) closest to the imaging plane (590) has a negative refractive power (see Table 9, lens 570 has a negative refractive power i.e., -8.322), and an object-side surface and an image-side surface of the lens closest to the imaging plane are aspheric (para [0202]: “The seventh lens 570 has negative refractive power and is made of plastic. An object-side surface 572, which faces the object side, is a concave aspheric surface, and an image-side surface 574, which faces the image side, is a concave aspheric surface.”), and wherein a combined focal length f23 of the second lens and the third lens and an effective focal length fn of the lens closest to the imaging plane satisfy: −1.5<f23/fn<5
see below the calculated value of f23 = -16.061 and fn = f7= -8.322.

    PNG
    media_image5.png
    137
    726
    media_image5.png
    Greyscale

	f23/fn = -16.061/-8.322 = 1.93, which satisfied claimed range. 
Regarding claim 5, the optical imaging system according to claim 1, wherein a half diagonal length ImgH of an effective pixel region on the imaging plane of the optical imaging system and an effective half-aperture DTn1 of the object-side surface of the lens closest to the imaging plane satisfy: 1<ImgH/DTn1<1.6
From Table in para [0206]: DTn1 which is equivalent to EHD71 = 6.552 and HOI which is equivalent to ImgH = 7.5, thus
ImgH/DTn1 = 7.5/6.552 = 1.144, which satisfied claimed range.
Regarding claim 9, Chang teaches the optical imaging system according to claim 1, wherein a distance SAG11 on the optical axis from an intersection of an object-side surface of the first lens and the optical axis to a vertex of an effective radius of the object-side surface of the first lens and a central thickness CT1 of the first lens satisfy: 0<SAG11/CT1<0.7
From Fig. 5A: SAG11 = ~2/3*CT1 = ~0.66*4.431 = ~ 2.924 and CT1 = 4.431, thus
SAG11/CT1 = 2.924/4.431 = ~ 0.66, which it is within the claimed range.

    PNG
    media_image6.png
    536
    675
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: textbox (SAG11)][AltContent: arrow]Regarding claim 11, Chang teaches an optical imaging system (Fig. 5A) including a first lens (510), a second lens (520), a third lens (530), and a plurality of subsequent lenses with refractive power and disposed sequentially along an optical axis from an object side to an image side (Fig. 5A shows lenses 540-570), wherein a lens (560) adjacent to an object side of a lens (570) closest to an imaging plane (590) has a positive refractive power (see Table 9, lens 560 has a positive refractive power i.e., +14.066), wherein the lens (570) closest to the imaging plane (590) has a negative refractive power (see Table 9, lens 570 has a negative refractive power i.e., -8.322), and an object-side surface and an image-side surface of the lens closest to the imaging plane are aspheric (para [0202]: “The seventh lens 570 has negative refractive power and is made of plastic. An object-side surface 572, which faces the object side, is a concave aspheric surface, and an image-side surface 574, which faces the image side, is a concave aspheric surface.”), and wherein an effective focal length f of the optical imaging system and an effective focal length f2 of the second lens satisfy: −3<f2/f<1.5
From Table 9: f2 = -18.271 and f = 15.7677, thus
f2/f = -18.271/15.7677 = 1.15, which satisfied claimed range.
Regarding claim 15, Chang teaches the optical imaging system according to claim 11, wherein a half diagonal length ImgH of an effective pixel region on the imaging plane of the optical imaging system and an effective half-aperture DTn1 of the object-side surface of the lens closest to the imaging plane satisfy: 1<ImgH/DTn1<1.6
From Table in para [0206]: DTn1 which is equivalent to EHD71 = 6.552 and HOI which is equivalent to ImgH = 7.5, thus
ImgH/DTn1 = 7.5/6.552 = 1.144, which satisfied claimed range.
Regarding claim 19, Chang teaches the optical imaging system according to claim 11, wherein a distance SAG11 on the optical axis from an intersection of an object-side surface of the first lens and the optical axis to a vertex of an effective radius of the object-side surface of the first lens and a central thickness CT1 of the first lens satisfy: O<SAG11/CT1<0.7
From Fig. 5A: SAG11 = ~2/3*CT1 = ~0.66*4.431 = ~ 2.924 and CT1 = 4.431, thus
SAG11/CT1 = 2.924/4.431 = ~ 0.66, which it is within the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Primary Examiner, Art Unit 2872